Citation Nr: 1731488	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  07-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.  

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Marion, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and E. D.



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

In March 2012, the Board raised the Veteran's rating for posttraumatic stress disorder to 70 percent, and remanded the issues of entitlement to a 100 percent rating for posttraumatic stress disorder and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

In January 2016 and January 2017, the Board again remanded the case for additional development.  Thereafter, the RO continued to deny the claims, and the case was returned to the Board for further appellate action.  

In July 2010, the Veteran testified before the undersigned. 


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder is not productive of total occupational and social impairment. 

2.  The Veteran has a 70 percent rating for posttraumatic stress disorder, his sole service-connected disability.  

3.  The Veteran has at least two years of college education and work experience as a cook in service and as a janitor after service.  

4.  The preponderance of the evidence shows that Veteran's service connected disorder alone does not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria a rating in excess of 70 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a total disability evaluation based on individual unemployability due to service connected are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).  In this case, those requirements have been met. 

In August 2006 and January 2013 VA notified the Veteran of the information and evidence needed to substantiate and complete his claims. VA has obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  Thus, there is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims. 38 C.F.R. § 3.159(c).  Indeed, in April 2017 the Veteran reported that he had no further information to submit. Accordingly, the Board will consider the merits of the appeal.  

During his July 2010 hearing, the Veteran testified that his posttraumatic stress disorder had gotten worse and that it prevented him from working.  Therefore, he maintained that an increased rating for the disorder was warranted and that he was entitled to a total disability evaluation based on individual unemployability due to service connected disorders.  After carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Posttraumatic stress disorder 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  

Posttraumatic stress disorder is rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.38 C.F.R. § 4.130, Diagnostic Code 9411

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Relevant to an evaluation of the severity of posttraumatic stress disorder is the score on the Global Assessment of Functioning Scale.  That scale is found in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), and it reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV was specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2002).  

A global assessment of functioning score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 240 (1995).  A global assessment of functioning score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996)).  

Effective March 19, 2015, VA revised that portion of its Schedule for Rating Disabilities dealing with mental disorders.  The revisions replaced outdated references in earlier editions of Diagnostic and Statistical Manual of Mental Disorders with revisions in the recently updated Fifth Edition (DSM-5). Such revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014. The Secretary of VA does not intend for the revisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), even if such claims are subsequently remanded to the agency of original jurisdiction.  Because this case was certified to the Board prior to August 4, 2014, DSM-5 does not apply.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board has conducted a thorough review of the Veteran's claims file, including VA examination reports from September 2006, October 2010, and August 2013, VA treatment records, and the transcript of the Veteran's hearing before the undersigned Veterans Law Judge.  

A July 2006 VA medical record noted that the Veteran considered people at his gym to be his major support network, but that he only saw them superficially and had no other relationships.  He had no contact with his family and no close friends.  Mental status examination revealed an anxious mood, but a good affect.  There was no evidence of hallucinations, or suicidal or homicidal ideation.  Impulse control was good. He demonstrated tangential speech.  The appellant was noted to be very irritable at times.  The diagnoses were posttraumatic stress disorder with arousal, a mood disorder not otherwise specified, and an undifferentiated somatoform disorder.  He was assigned a global assessment of functioning score of 41.  

A September 2006 VA mental status examination revealed that the Veteran was somewhat hyperactive with inappropriate laughter and rapid and tangential speech.  He reported a history of one significant dissociative disorder.  The Veteran presented as quite hyperactive with tangential speech, and was often nonresponsive to questions and non-redirectable.  Some characterological impairment was evident.  The Veteran was scattered, quite vague in his presentation, but he did describe low anger and irritability due to a low energy level.  He reported working as a subcontractor for 12 years, and from 1990 to 1995, as a key manager in the hotel where he then resided.  At the time of the examination, he was volunteering one day per week at a YMCA where he received some limited compensation. He reported being unable to work for others.  The examiner diagnosed a mood disorder not otherwise specified, and posttraumatic stress disorder.  A global assessment of functioning score of 42 was assigned, but for PTSD, alone, a score of 52 was judged to be appropriate.  The examiner found it highly unlikely that the Veteran was capable of sustained, meaningful employment as a result of his mood disorder.  

A March 2009 VA psychiatric triage note recorded that the Veteran had very pressured speech, and some peculiar delusions about his past medical history.  His mood was pleasant and cooperative.  There was no evidence of suicidal or homicidal ideation or intent, and no evidence of hallucinations.  The examiner noted that the Veteran had a complicated mental health history with diagnoses of posttraumatic stress disorder, an undifferentiated somatoform disorder, and possible Axis II, i.e., personality disorder, pathology.  

A May 2009 VA medical record noted that the Veteran was attentive to personal hygiene and grooming, that he was cooperative, and that there was no evidence of psychomotor agitation.  His mood was described as good and congruent with his affect.  His speech was rapid but not pressured.  There was no evidence of suicidal or homicidal ideation or intent, and no evidence of hallucinations.  The examiner diagnosed posttraumatic stress disorder, but noted that the appellant's history was complicated by other diagnoses such as an undifferentiated somatoform disorder, a mood disorder not otherwise specified, and a personality disorder not otherwise specified.  The Veteran was judged to be stable.  

August and November 2009 VA records note that the Veteran's thought process was tangential.  There were questionable somatic delusions and preoccupations with computer operating systems and a State Senator.  There were also themes of grandiosity.  The appellant's affect was expansive.  He was diagnosed with posttraumatic stress disorder, an undifferentiated somatoform disorder, a mood disorder not otherwise specified, and a personality disorder not otherwise specified.  

In January 2010, the Veteran was seen by VA for mental health care.  During this visit the examiner found no symptoms due to posttraumatic stress disorder.  The examiner opined that while the Veteran had a history of posttraumatic stress disorder, and a somatoform disorder not otherwise specified.  The examiner found that the claimant's history of interpersonal difficulties and parapsychotic thinking seemed to be most consistent with a complex personality disorder with schizotypal features.  A global assessment of functioning score of 45 was assigned.  

A May 2010 medical record noted that the Veteran continued to have no significant social contacts outside of his apartment and was quite socially isolated.  It was noted that the appellant was not then working.  Mental status examination revealed the Veteran to be casually dressed, but slightly disheveled.  There was no evidence of suicidal or homicidal ideation or intent, and no evidence of hallucinations.  His thinking was rigid with somatic preoccupations, but no overt delusions.  Cognitively he was grossly intact.  The examiner again found no active symptoms of posttraumatic stress disorder.  The examiner diagnosed a history of posttraumatic stress disorder, and a somatoform disorder not otherwise specified.  The examiner opined that the Veteran's history of interpersonal difficulties and parapsychotic thinking was most consistent with a complex personality disorder with schizotypal features.  

The Veteran testified at his July 2010 Board hearing that he was unemployed.  He reported that he used to volunteer at the YMCA but that he left because he became tired of people accusing him of being rude.  He reported that he would become loud and confrontational.  He reported that he has not been in a relationship since at least 2001, that he had lived in a hotel for over 40 years.  He reported that he was almost thrown out of his residence after getting into a confrontation with the building manager.  He has not had any contact with his family for at least 40 years.  He reported having no friends.  He reported needing help getting his groceries and with his expenses.  

An August 2010 VA medical record notes that the Veteran reported no complaint on examination.  He reported having an elevated energy level, but that he stayed in his apartment as a "shut in" doing general computer research.  Mental status examination revealed the appellant to be engaged, pleasant and to use good eye contact.  His speech was fluent and spontaneous, but pushed. The appellant was hyperverbal.  There was no evidence of overt suicidal or homicidal ideation.  The examiner diagnosed a history of posttraumatic stress disorder, and a somatoform disorder not otherwise specified.  The examiner again opined that the Veteran's history of interpersonal difficulties and parapsychotic thinking seemed to be most consistent with a complex personality disorder with schizotypal features, not posttraumatic stress disorder.  A global assessment of functioning score of 50 was assigned.  

The October 2010 VA examination report assigned a global assessment of functioning score of 40 noting that the Veteran presented with labile affect and was often inappropriate to the current situation.  His speech was rapid, grandiose, and often illogical in content.  He denied auditory or visual hallucinations, and there was no indication of clinical paranoia.  He denied suicidal thoughts or self-destructive behaviors.  The Veteran reported that he was largely isolated with little social support.  The examiner stated that, at this point, the Veteran was totally disabled and unemployable on the basis of his mood disorder.   The examiner noted that a payee should be considered for the Veteran's funds.  

The following global assessment of functioning scores appear chronologically in the Veteran's VA treatment records: 41 in July 2006; 42 in September 2006; 45 in August 2007; 50 in May 2009; 65 in August 2009; 45 in October 2009, November 2009, January 2010; and 50 in March 2010, May 2010, and August 2010; 40 in October 2010; and 50 in November 2010.  

From January 2011 through March 2017, it was noted that the Veteran's psychiatric problems were manifested primarily by a history of interpersonal difficulties, social isolation, chronic persecutory beliefs, and para-psychotic thinking.  They were found to be most compatible with a complex personality disorder, particularly with schizotypal features.  The diagnosis of posttraumatic stress disorder was, generally, noted by history.  Posttraumatic stress disorder was described as stable and not in need of intervention.  VA treatment records, such as those dated in January, March, April, July, September 2011 and January and August 2012 show a consistent global assessment of functioning score of 50 due to a combination of posttraumatic stress disorder (by history); a somatoform disorder, not otherwise specified; and a personality disorder not otherwise specified, particularly a schizotypal personality style.  While the Veteran's psychiatric manifestations occurred frequently and were severe and chronic in nature, there was no evidence that posttraumatic stress disorder was manifested by a gross impairment in thought processes or communication; persistent delusions or hallucinations.  The appellant was not shown to exhibit grossly inappropriate behavior due to posttraumatic stress disorder, and this latter disorder was not shown to cause the appellant to be in persistent danger of hurting self or others; to intermittently be unable to perform activities of daily living (including maintenance of minimal personal hygiene); to be disoriented to time or place; and to have memory loss for names of close relatives, own occupation, or own name.   

The latest VA psychiatric examination was in August 2013.  That study showed diagnoses of posttraumatic stress disorder, mood disorder not otherwise specified (Per examiner - as likely as not partially related to chronic symptoms associated with his posttraumatic stress disorder diagnosis.); undifferentiated somatoform disorder (etiology uncertain, likely aggravated and maintained by anxiety, depression, and cannabis intoxication); and personality disorder, not otherwise specified (with cluster A (schizotypal and paranoid) traits; likely a risk factor for developing and maintaining posttraumatic stress disorder  symptoms).  

The VA examiner opined that the Veteran appeared to embellish the degree of symptom severity and breadth.  The claimant's report of symptoms was not considered to be an accurate appraisal of his clinical picture.  Symptoms of psychopathology were completely enmeshed, likely interacting and overlapping in their symptomatology.  The examiner stated that no clear clinical picture was gained through the examination.  The examiner opined that attempts to assign complete or partial differentiation of symptoms to specific diagnoses would be resorting to mere speculation, not excluding his somatoform complaints given that remote trauma and associated posttraumatic stress disorder, along with hallucinogenic (cannabis) intoxication, and underlying psychoticism related to characterological features can also manifest in somatization complaints.  However, even if the Veteran's mood disorder was associated with his posttraumatic stress disorder, the VA examiner stated that while the Veteran had a global assessment of functioning score of 50 due to all of his psychiatric disorders, and his posttraumatic stress disorder alone was compatible with a global assessment of functioning score of 60.  The VA examiner concluded by opining that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

During VA psychiatric treatment in May 2014, the diagnoses were unspecified depressive disorder; a history of an unspecified personality disorder; a history of posttraumatic stress disorder, an unspecified somatoform disorder, and rule out unspecified psychotic disorder.  The treating psychiatrist stated that despite the Veteran's history of posttraumatic stress disorder, he did not have prominent posttraumatic stress disorder symptoms at his presentation but that he had in the past.  The psychiatrist found that the Veteran's primary issue remained somatization (with psychotic intensity) and unconventional interventions he used to self-manage.  Cannabis was, reportedly, calming to the Veteran, and it was noted that he had no other illicit substance use.  He was reported to be engaged with his treatment team despite having intermittent disagreement about how his somatic concerns should be addressed.  Given those factors with his relative clinical stability, the examiner opined that the Veteran continued to have a low clinical risk of danger to himself or others.

In July and September 2014, the treating psychiatrist stated that the Veteran's posttraumatic stress disorder remained stable without symptoms.  He opined that there was no need for intervention at that time.  

In February 2017, the Veteran called VA and said he was suicidal.  He was very angry, speaking loudly, rapidly, and skipping from subject to subject.  He kept returning to the topic of wanting to stab himself and the manager of his living facility.  The Veteran stated that his manager had threatened to evict him for lack of payment.  The Veteran was also angry that he had not received Diflucan for his "internal bleeding".  He did not want to go to the hospital for help.  He was screaming and terminated the call.  The police were called for a welfare check, but the Veteran would not let the police inside his room.  After talking to the clerk and determining that the manager was not in the building, the police stated that they were going to leave.

In March 2017, the Veteran met with the VA to discuss his Program of Assertive Community Treatment with respect to multiple disabilities.  It was noted that the Veteran likely had a somatoform disorder and that he appreciated his mental health support.  

On balance, the VA psychiatric examiners and health care providers have found the appellant to suffer from a number of psychiatric abnormalities to include a mood disorder, a somatoform disorder, a depressive disorder, and a complex personality disorder, particularly with schizotypal features, enmeshed with and productive of a greater degree of frequency, severity, and duration than the Veteran's posttraumatic stress disorder.  Those additional disorders are manifested primarily by interpersonal difficulties, social isolation, chronic persecutory beliefs, and para-psychotic thinking.  Significantly, posttraumatic stress disorder is, generally, noted by history only and over the course of this appeal has been reportedly stable without need for intervention.  Indeed the preponderance of the evidence is against a finding that the Veteran's posttraumatic stress disorder, alone, meets or more nearly approximates the schedular criteria associated with a 100 percent rating as detailed above.  As such, the preponderance of the evidence shows that, by itself, the Veteran's posttraumatic stress disorder does not meet or more nearly approximate the schedular criteria for a rating in excess of the 70 percent rating currently in effect.  Therefore, that rating is confirmed and continued, and the appeal is denied.  

Individual unemployability 

To establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned, for Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. §  4.16(a).  38 C.F.R. § 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

With a 70 percent rating for posttraumatic stress disorder, his only service-connected disability, the Veteran meets the rating percentage criteria for a total disability evaluation based on individual unemployability due to service connected disorders.  The question is whether that disability alone prevents him from securing and following a substantially gainful occupation.  

The Veteran had training and work experience as a cook in service.  Since service, the evidence such as a VA hospital report from September 1974 shows a history of janitorial work.  The appellant has at least two years of college education.  After considering these facts, as well as the evidence of record the Board concludes that the preponderance of the most probative evidence is against a finding that he is unemployable due to posttraumatic stress disorder alone.  Indeed, none of the examiners have so found.  

As noted above, the Veteran has number of nonservice-connected psychiatric abnormalities which are of a greater degree of severity and duration than his posttraumatic stress disorder.  For example, during his September 2006 and August 2010 VA examinations, the examiner stated that it was highly unlikely that the Veteran was capable of sustained, meaningful employment due to a mood disorder.  In addition, the Veteran's VA outpatient treatment records and the report of his most recent VA examination show that he has a number of other nonservice-connected disabilities, including cannabis dependence, back pain, a rash, urinary retention, and chronic tachycardia which contribute to his impairment.  

In light of the foregoing discussion, the Board finds that the functional impairment caused by his posttraumatic stress disorder alone does not impact his occupational activities to the extent that it precludes the Veteran from securing or following a substantially gainful occupation.  Accordingly, he does not meet or more nearly approximate the criteria for a total disability evaluation based on individual unemployability due to service connected disorders.

Additional Considerations

In arriving at these decisions, the Board notes that the Veteran was scheduled to have an additional VA examination in April 2017; however, he failed to report for that examination, and did not give a good reason for failing to do so.  Therefore, that examination was cancelled.  When a VA examination is scheduled in conjunction with a claim for increase, and the Veteran does not report for that examination without good cause, the claim shall be denied.  38 C.F.R. § 3.655 (2016).  

Finally, the Board notes that the symptoms presented by the Veteran's posttraumatic stress disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same disorder, and the rating schedule provides for higher ratings for increased symptoms.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder is denied.  

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


